DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Daley, Reg. No. 34,994, on August 10, 2021.
The application has been amended as follows: 
	Claim 31 has been amended in the same manner as claim 1 such that sections (a)(i)-(a)(iii) now read: 
	(i) the filter media pack includes filter media arranged between the first flow face 	and the second, opposite, flow face; 
	(ii) the filter media pack having a rectangular cross-sectional shape, in a direction 	perpendicular to a central flow axis extending in an axial direction between the 	first flow face and the second, opposite, flow face; and 
	(iii) the filter media pack comprises alternating fluted media and facing media; 	and
(iv) the filter media pack comprising four sides extending between the first flow 	face and the second, opposite, flow face, wherein the four sides include a first 	pair of first and second opposite sides, and a second pair of first and second 	opposite sides;

Terminal Disclaimer
The terminal disclaimer filed on July 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,065,145; Patent No. 8,709,119; Patent No. 8,292,983; Patent No. 9,795,911; Patent No. 8,906,128; Patent No. 8,636,820; Patent No. 8,496,723; Patent No. 10,421,034; Patent No. 9,527,023; or Patent No. 9,180399 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 19 and 21 – 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner notes the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejections. 
	In regard to independent claims 1 and 31, JP 10-263348 (JP ‘348) is considered to represent the closest prior art. JP ‘348 teaches a filter cartridge (1) with a pleated filter media pack (2). There is no teaching or suggestion in JP ‘348 of using a filter media pack having alternating fluted media and facing media. Claims 2 – 30 depend from claim 1 and are allowed for at least the same reason as claim 1. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773